Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered. Claims 1-18, 20-43 are pending. Claims 1, 2, 5  are amended. Claims 36-43 are new. Claims 3, 16-18, 20 and 21 remain withdrawn. Claims 1, 2, 4-15, 22-43 are being examined.

Claim Objections
2.	Claims 26, 28, 31, 33 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

New Rejection
(necessitated by amendments)
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 40 and 42 recite the limitation "the second binding site” in part a).  There is insufficient antecedent basis for this limitation in the claim because no previous “second binding site” was recited before part a), therefore it is unclear what second binding site is being referenced.


Maintained Rejection
(additional arguments added)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



4.	The claims remain rejected concerning the sequence structure of the PSMA antibody comprising mutations.

5.	Claims 1, 2, 4-15, 22-25, 27, 29, 30, 32, 34 35, 40-43 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
Claim 1 is drawn to an antibody capable of binding human PSMA and comprising:
i)    a heavy chain variable domain comprising the CDRH1 region set forth in SEQ ID NO: 03 (GFTFSDFYMY), the CDRH2 region set forth in SEQ ID NO: 04 (TISDGGGYTSYPDSVKG), and the CDRH3 region set forth in SEQ ID NO: 05 (GLWLRDALDY); wherein one of CDRH1, CDRH2, or CDRH3 comprise one conservative mutation relative to their SEQ ID NO; and
ii)    a light chain variable domain comprising the CDRL1 region set forth in SEQ ID NO: 06 (SASSSISSNYLH), the CDRL2 region set forth in SEQ ID NO: wherein one of CDRL1, CDRL2, or CDRL3 comprise one conservative mutation relative to their SEQ ID NO,
wherein the conservative mutation is selected from a mutation of an alanine to a glycine, serine, or valine; a mutation of an arginine to a lysine, a mutation of an asparagine to a glutamine, or histidine, a mutation of an aspartic acid to a glutamic acid; a mutation of a cysteine to a serine; a mutation of a glutamine to an asparagine; a mutation of a glutamic acid to an aspartic acid; a mutation of a glycine to an alanine; a mutation of a histidine to an arginine, asparagine, or glutamine; a mutation of an isoleucine to a leucine, or valine; a mutation of a leucine to an isoleucine, or a valine; a mutation of a lysine to an arginine, glutamine, or glutamic acid: a mutation of a methionine to a leucine, tyrosine, or isoleucine; a mutation of a phenylalanine to a methionine, leucine, or tyrosine; a mutation of a serine to a threonine; a mutation of a threonine to a serine; a mutation of a tryptophan to a tyrosine; a mutation of a tyrosine to a tryptophan, or phenylalanine, and a mutation of a valine to an isoleucine, or leucine.
Claim 1 encompasses a vast genus of antibodies that comprise one conservative mutation in any of the amino acids of a recited CDR SEQ ID NO. Claims 29, 30, 34, and 35 define one antibody heavy or light chain of the PSMA antibody, but not both.
Claim 40 is drawn to a bispecific antibody comprising a variable region comprising a fist binding site capable of binding to human PSMA and comprising:
or comprising a CDRH1, CDRH2 or CDRH3 sequence having at least 75 % sequence identity or at least 80% sequence identity with SEQ ID NO: 03, SEQ ID NO: 04, or SEQ ID NO: 05; and
ii)    a light chain variable domain comprising the CDRL1 region set forth in SEQ ID NO: 06 (SASSSISSNYLH), the CDRL2 region set forth in SEQ ID NO: 07 (RTSNLAS), and the CDRL3 region set forth in SEQ ID NO: 8 (QQGSYIPFT) or comprising a CDRL1, CDRL2 or CDRL3 sequence having at least 75% sequence identity or at least 80% sequence identity with SEQ ID NO: 06, SEQ ID NO: 07, or SEQ ID NO: 08.
Thus, claim 40 identifies the PSMA antibody by partial structure, wherein the partial structure is an antibody having up to 20% or 25% sequence discrepancy from CDR SEQ ID NOs:3-8. Claim 40 encompasses a vast genus of PSMA antibodies comprising any mutations at any sequence in any CDR with up to a 20% or 25% sequence discrepancy from CDR SEQ ID NOs:3-8. 
Dependent claims further require antibody function to compete with the binding of J591 to human PSMA, or has reduced induction of antigen shift when binding to PSMA than J591, or further binds to squamous cell carcinoma cells. Additional claims require the antibody to treat or diagnose cancer.
The claims identify the antibody by function, where the function is to:
bind human PSMA;
have reduced induction of antigen shift when binding to PSMA than J591; 
bind to squamous cell carcinoma cells;
treat cancer; and/or
diagnose cancer.
The instant specification discloses only PSMA antibody 10B3 as performing the claimed functions, wherein the antibody comprises heavy chain CDR SEQ ID NOs:3-5, light chain CDR SEQ ID NOs:6-8, heavy chain variable region SEQ ID NO:1 or 9, and light chain variable region SEQ ID NO:2 or 10. Thus, the instant specification describes a single PSMA 10B3 antibody comprising a single set of six defined CDRs and two variable regions that function as claimed. The specification fails to disclose what mutations or amino acid changes can occur in up to 25% of the CDR sequences and still function as claimed. The specification fails to disclose which of all the conservative mutations listed in claim 1 can occur in which amino acid position of which CDR and still maintain the claimed antibody functions. Although claim 1 and the specification at paragraphs [44] and [91]-[101] suggest a list of all possible conservative mutations that can be made at each CDR amino acid residue, the specification provides no information on the resulting function of the antibody, and does not provide any structure-function correlation concerning the mutations. The instant specification discloses one exemplary mutant heavy chain CDR1 (CDRH1) SEQ ID NO:14 that is SEQ ID NO:3 comprising two mutations of Thr3Ser and Ser5Thr, however, the specification discloses nothing about the resulting antibody function of such a mutation, therefore, does not provide a structure-function correlation. The specification does not provide any guidance as to 
Relevant art teaches that even conservative mutations completely alter the binding properties or function of an antibody, particularly the antibody amino acid residues identified as being the contact points with the antigen bound. For example, Dougan et al (Protein Engineering, 1998, 11:65-74) teach identifying the CDR amino acid residues that are the actual contact points with an antigen for binding, and mutating them conservatively to determine the effects on antibody function. Dougan et al identified the amino acid residues of CDRS critical to the contact and binding function of an antibody to its antigen (Table II, Figure 1), and mutated these residues both conservatively and non-conservatively, wherein even conservative mutations significantly diminished the binding of antibody to its antigen compared to wild-type antibody (Figure 2; Table IV; Discussion). Dougan et al teach systematically mutating murine antibodies is a method to enhance affinity, but it fails to produce spectacular improvements in affinity. Dougan et al teach (p. 74, col. 1): “There are several reasons for this lack of success, each highlighting our limited understanding of the rules that govern the association of proteins with each other. More specifically, (a) increasing the affinity of murine monoclonal antibodies is inherently difficult, as these antibodies have a high affinity already and have also undergone some degree of somatic maturation; (b) the structures of antibody– antigen complexes may not be determined at a high enough resolution to determine accurately important details such as the side chain conformations, hydrogen-bonding patterns and the positions of water molecules; (c) 
To provide adequate written description and evidence of possession of the claimed PSMA antibody or bispecific antibody first binding site genus, the instant specification can structurally describe representative antibody conservative variants that University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for 10B3 antibody sequence variants that bind PSMA and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The PSMA antigen provides no information about the structure of an antibody that binds to it.

Given the lack of representative examples to support the full scope of the claimed antibodies and those used in the claimed methods, and lack of reasonable structure-function correlation concerning which amino acids or sequences in the CDRs are critical to and provide the functions listed above (other than for the complete set of six CDR SEQ ID NOs:3-8), the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of variant antibodies 
Examiner suggestion: Amend the claims to recite the minimum recognized structure disclosed by the instant specification and required to perform the functions claimed, that is, the six CDR SEQ ID NOs:3-8 or 14 and 4-8, or both the heavy and light chain variable region SEQ ID NOs.


Response to Arguments
6.	Applicants argue that they adopted Examiner’s suggestion to amend the claims to recite the minimum required recognized structure to perform the functions claimed, that is, the six CDR SEQ ID NOs:3-8 or both the heavy and light chain variable region SEQ ID NOs.
The arguments have been considered but are not persuasive because, contrary to arguments, the claims are not amended to recite the minimum required recognized structure to perform the functions claimed, that is, the six CDR SEQ ID NOs:3-8 or both the heavy and light chain variable region SEQ ID NOs. Claim 1 still encompass a vast genus of antibodies having a mutation at any position of CDR SEQ ID NO:3, 4, 5, 6, 7, or 8, comprising any of the possible amino acid substitutions listed, and required to bind human PSMA and perform other functions listed in the rejection above. Claim 40 encompasses a vast genus of antibodies comprising any mutations at any sequence in any CDR with up to a 20% or 25% sequence discrepancy from CDR SEQ ID NOs:3-8, 

 
7.	Conclusion: Claims 37-39 are allowed. Claims 26, 28, 31, 33 are objected to. Claims 1, 2, 4-15, 22-25, 27, 29, 30, 32, 34 35, 40-43 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642